Title: To James Madison from Philip Freneau, 8 April 1809
From: Freneau, Philip
To: Madison, James


Sir,Philadelphia, April 8th. 1809.
I do myself the pleasure to enclose to You a copy of Proposals for the publication of a couple of Volumes of Poems shortly to be put to the Press in this city. Perhaps some of Your particular friends in Virginia may be induced, from a view of the Proposals in your hands to subscribe their names. If so, please to have them forwarded to this place by Post, addressed to the Publisher at No. 10. North Alley, Philadelphia. Accept my congratulations on your late Election to the Presidency of the United States, and my hopes that Your weight of State Affairs may receive every alleviation in the gratitude and esteem of the Public whom you serve in your truly honourable and exalted station. I remain, Sir, with the highest respect and regard Your humble Servant
Philip Freneau.
